Citation Nr: 1725383	
Decision Date: 07/03/17    Archive Date: 07/18/17

DOCKET NO.  17-30 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania




THE ISSUE

Entitlement to payment of attorney fees based on the award of service connection for major depressive disorder in a November 2014 rating decision.




ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The Veteran served on active duty from September 1999 to June 2001, and the appellant is his current attorney representative in matters appealed to the Board of Veterans' Appeals (Board).  The appellant and the Veteran entered into a fee agreement in March 2010.

This matter is before the Board on appeal from a January 2015 administrative decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, which determined that attorney fees could not be paid to the appellant based on the award of service connection for major depressive disorder in a November 2014 rating decision.

In December 2016, an informal conference was held before a Decision Review Officer (DRO) at the RO.


FINDINGS OF FACT

1.  In February 2009, the Veteran filed a claim for an increased rating for his service-connected right shoulder disability.  This submission did not convey any intent to request reopening of a claim for service connection for a psychiatric disability.  [An original claim of service connection for a psychiatric disability was previously denied in a final July 2004 rating decision, prior to the appellant's representation of the Veteran (which began in March 2010).]

2.  In an April 2009 rating decision, the RO denied an increased rating for the Veteran's service-connected right shoulder disability [and did not discuss any psychiatric disabilities, symptoms, or manifestations pertaining to the right shoulder disability].

3.  In March 2010, the Veteran filed a notice of disagreement to the April 2009 rating decision with regard to the denial of an increased rating for his service-connected right shoulder disability.  This March 2010 notice of disagreement did not raise the issue of service connection for a psychiatric disability and did not contain any language expressing disagreement with the April 2009 rating decision in that regard.

4.  In November 2013, during the pendency of his appeal for an increased rating for his service-connected right shoulder disability, the Veteran filed a petition to reopen a claim of service connection for a psychiatric disability.

5.  In a November 2014 rating decision, the RO reopened the claim of service connection for a psychiatric disability and granted service connection for major depressive disorder (as secondary to the Veteran's service-connected right shoulder disability), rated 100 percent, effective November 18, 2013 (the date VA received his petition to reopen that claim).

6.  In a January 2015 administrative decision, the RO determined that attorney fees could not be paid to the appellant based on the award of service connection for major depressive disorder in the November 2014 rating decision.

7.  While service connection for major depressive disorder was awarded as secondary to the Veteran's service-connected right shoulder disability in the November 2014 rating decision, such award was based upon the November 2013 petition to reopen the claim of service connection for a psychiatric disability, and was not based upon the February 2009 claim of an increased rating for the Veteran's right shoulder disability.

8.  Because a petition to reopen the claim of service connection for a psychiatric disability was not received until November 2013, the March 2010 notice of disagreement (pertaining to the denial of an increased rating for the Veteran's service-connected right shoulder disability in the April 2009 rating decision) cannot serve as a notice of disagreement pertaining to the issue of service connection for a psychiatric disability.


CONCLUSION OF LAW

The criteria for payment of attorney fees based on the award of service connection for major depressive disorder in a November 2014 rating decision have not been met.  38 U.S.C.A. § 5904 (West 2014); 38 C.F.R. § 14.636 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Board notes, that because an attorney fee dispute is not a "claim" for disability compensation benefits, the VCAA does not apply to this matter.  See Sims v. Nicholson, 19 Vet. App. 453, 456 (2006).

Legal Criteria

Attorneys may charge claimants for representation before VA provided that: after an agency of original jurisdiction has issued a decision on a claim or claims, including any claim to reopen under 38 C.F.R. § 3.156 or for an increase in rate of a benefit; a notice of disagreement has been filed with respect to that decision on or after June 20, 2007; and the attorney has complied with the power of attorney requirements in 38 C.F.R. § 14.631 and the fee agreement requirements in 38 C.F.R. § 14.636(g).  See 38 C.F.R. § 14.636(c)(1).


Procedural History

In February 2009, the Veteran filed a claim for an increased rating for his service-connected right shoulder disability.  This submission did not convey any intent to request reopening of a claim for service connection for a psychiatric disability.  [An original claim of service connection for a psychiatric disability was previously denied in a final July 2004 rating decision, prior to the appellant's representation of the Veteran (which began in March 2010).]

In an April 2009 rating decision, the RO denied an increased rating for the Veteran's service-connected right shoulder disability [and did not discuss any psychiatric disabilities, symptoms, or manifestations pertaining to the right shoulder disability].

In March 2010, the Veteran filed a notice of disagreement to the April 2009 rating decision with regard to the denial of an increased rating for his service-connected right shoulder disability.  This March 2010 notice of disagreement did not raise the issue of service connection for a psychiatric disability and did not contain any language expressing disagreement with the April 2009 rating decision in that regard.

In November 2013, during the pendency of his appeal for an increased rating for his service-connected right shoulder disability, the Veteran filed a petition to reopen a claim of service connection for a psychiatric disability.

In a November 2014 rating decision, the RO reopened the claim of service connection for a psychiatric disability and granted service connection for major depressive disorder (as secondary to the Veteran's service-connected right shoulder disability), rated 100 percent, effective November 18, 2013 (the date VA received his petition to reopen that claim).

In a January 2015 administrative decision, the RO determined that attorney fees could not be paid to the appellant based on the award of service connection for major depressive disorder in the November 2014 rating decision.

Analysis

In this case, the appellant states that she is entitled to payment of attorney fees based on the award of service connection for major depressive disorder in the November 2014 rating decision.  Because the November 2014 rating decision awarded service connection for major depressive disorder as secondary to the Veteran's service-connected right shoulder disability, the appellant argues that this award was based upon the February 2009 increased rating claim for the Veteran's right shoulder disability (which, as noted above, was denied in an April 2009 rating decision and appealed by a March 2010 notice of disagreement, and was pending when the November 2013 petition to reopen the claim of service connection for a psychiatric disability was received by VA).

While service connection for major depressive disorder was awarded as secondary to the Veteran's service-connected right shoulder disability in the November 2014 rating decision, the Board finds that such award was based upon the November 2013 petition to reopen the claim of service connection for a psychiatric disability, and was not based upon the February 2009 claim of an increased rating for the Veteran's right shoulder disability.

As outlined in detail above, the February 2009 increased rating claim (for the Veteran's right shoulder disability) did not convey any intent to request reopening of a claim for service connection for a psychiatric disability.  In addition, the April 2009 rating decision (denying an increased rating for the Veteran's right shoulder disability) did not discuss any psychiatric disabilities, symptoms, or manifestations pertaining to the right shoulder disability.  Furthermore, the March 2010 notice of disagreement (to the April 2009 rating decision, with regard to the denial of an increased rating for his service-connected right shoulder disability) did not raise the issue of service connection for a psychiatric disability and did not contain any language expressing disagreement with the April 2009 rating decision in that regard.  It was not until November 2013 when the Veteran filed a petition to reopen a claim of service connection for a psychiatric disability.  [The Board reiterates that the RO assigned an effective date of November 18, 2013 for the award of service connection for major depressive disorder in the November 2014 rating decision (based upon the date of receipt by VA of the petition to reopen the claim of service connection for a psychiatric disability).]

Because a petition to reopen the claim of service connection for a psychiatric disability was not received until November 2013 and was not adjudicated until November 2014, the Board finds that the March 2010 notice of disagreement (pertaining to the denial of an increased rating for the Veteran's service-connected right shoulder disability in the April 2009 rating decision) cannot procedurally serve as a notice of disagreement pertaining to the issue of service connection for a psychiatric disability.  [To this end, on her October 2016 VA Form 9, the appellant did note that the March 2010 notice of disagreement "never applied to the depression claim[.]"]

Accordingly, the Board finds that the appeal seeking payment of attorney fees based on the award of service connection for major depressive disorder in a November 2014 rating decision must be denied for lack of legal merit or entitlement under the law.  See 38 C.F.R. § 14.636(c)(1); see also Sabonis v. Brown, 6 Vet. App. 426 (1994).






ORDER

Entitlement to payment of attorney fees based on the award of service connection for major depressive disorder in a November 2014 rating decision is denied.



____________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


